

115 HR 7147 IH: To direct the Secretary of Agriculture to treat certain planted soybean crops as harvested commodity crops under the Market Facilitation Program.
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7147IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Abraham introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to treat certain planted soybean crops as harvested
			 commodity crops under the Market Facilitation Program.
	
 1.Planted crop treated as harvested cropIf the Secretary of Agriculture determines that market conditions have discouraged or prevented a producer of a soybean crop from harvesting such crop or entering such crop in to the stream of commerce, the Secretary shall, for purposes of the Market Facilitation Program under part 1409 of title 7, Code of Federal Regulations (established pursuant to the Commodity Credit Corporation Charter Act (15 U.S.C. 714 et seq.)) treat such soybean crop as an eligible crop for payments under such Market Facilitation Program.
		